DETAILED ACTION
	This office action is in response to the application filed on 24 August 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-22 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Korea on 05 October 2020. It is further noted Applicant has already filed a certified copy of the KR 10-2020-0128356 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Display Device and Method of Operating Display Panel for Displaying an Image of a Surrounding Peripheral Display Region Based on Luminance Deviation).
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘data corrector’ for downscaling, correcting, or cropping an image, in claims 2-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the corresponding structure is found in Applicant’s specification as follows: ‘data corrector’, (fig. 4; [0060], “display device 10 may include a display panel 100 and a display panel driver 120. The display panel driver 120 may include a timing controller 200, a data corrector 210, a gate driver 300, a gamma reference voltage generator 400, and a data driver 500”; hardware/software combination).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-22 are allowed.
The present invention relates to a display device and method of displaying an image in a main region and displaying an image in a  surrounding peripheral region, wherein the display of the image in the surrounding peripheral region is based on a deviation/difference of luminance in the peripheral region. 
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Spitzer et al (US 2017/0236466 A1) discloses a display device (Spitzer: fig. 1, illustrating an exemplary display panel; [0002], “The present disclosure relates generally to display systems” (display ‘device’ is implied)) comprising:  a display panel comprising a surrounding display area, below which at least one panel driving circuit is positioned, and a main display area surrounded by the surrounding display area (Spitzer: fig. 1, illustrating ‘display panel’ 100 comprising an ‘foveal’ region 110 (e.g., main display area) and surrounding ‘peripheral’ region 112 (e.g., surrounding display area), fig. 4, ‘column drivers’ 412 (e.g., panel driving circuit); [0017], “The display panel 100 farther includes an array controller 105 that includes a column-control component 106, a row-control component 108” (interpreted as panel driving circuits positioned below display panel 100)), the display panel comprising first pixels having a first pixel density and disposed in the surrounding display area and second pixels having a second pixel density and disposed in the main display area (Spitzer: fig. 1; [0021], disclosing a main area comprising a second pixel resolution and a surrounding region comprising a first pixel resolution); and divide an input image to be displayed on the display panel in each frame into a first image to be displayed on the surrounding display area and a second image to be displayed on the main display area (Spitzer: [0022], “The foveally-configurable display panel 100 may be configured so as to logically partition the pixels 104 of the array 102 into the foveal region 110 and one or more peripheral regions 112 ... those pixels falling within a foveal region are referred to herein as ‘foveal pixels,’ whereas those pixels falling within a peripheral region are referred to herein as ‘peripheral pixels’”), while
Lamvik (US 7,495,638 B2) teaches a display panel comprising second pixels, disposed in a main display area, having a pixel density greater than first pixels, disposed in a display area surrounding the main display area (Lamvik: fig. 2, illustrating display area 32 comprising relatively high pixel density surrounded by display area 34 comprising a lower pixel density than display area 32; abstract, “A single, continuous display has a higher pixel density at the center of the display than at the periphery of the display”, col. 2:43-45, “For example, a single, continuous display will be composed of a higher pixel density at the center of the display than at the periphery of the display”).
In addition, Lee (US 2017/0323619 A1) discloses a display driver configured to divide an input image into a first image and a second image (Lee: fig. 2, ‘display driver’ 130; [0008], disclosing display driver may divide an image into two image areas), and also teaches the concept calculate a luminance deviation of an image (Lee: [0016], dividing an image area into a plurality of image areas and computing a luminance difference between the areas; note, the plurality of image areas may be within a first image area in order to compute a luminance deviation of the first image).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “a display driver configured to ... determine whether to display the first image in the surrounding display area based on the luminance deviation of the first image”.
As per independent claims 11, 21 and 22, these claims are also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Jin et al (US 2018/0308413 A1; dimming pixels within curved regions to improve the display of information in the curved regions).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611